Citation Nr: 1438405	
Decision Date: 08/28/14    Archive Date: 09/03/14

DOCKET NO.  11-08 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for degenerative joint disease of the left knee.

2.  Entitlement to service connection for degenerative joint disease of the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. All, Associate Counsel
INTRODUCTION

The Veteran had active military service in the United States Army from June 1985 to January 1988.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In June 2014, the Veteran testified at a hearing before the Board in Cleveland, Ohio.  A transcript of the hearing is associated with the claims file.

The Board has reviewed both the Veteran's physical claims file and the Veteran's file on the Virtual VA and VBMS electronic file systems to ensure a total review of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks service connection for degenerative joint disease of the left and right knees, which he contends is the result of repeated parachute jumps during service.

In March 2011, the Veteran was afforded a VA compensation and pension examination to determine the nature and etiology of his claimed bilateral knee disability.  After reviewing the record and examining the Veteran's knees, the examiner opined that it was "not likely that the Veteran's current mild knee arthritis [was] related to military service, or was caused by military service or any duties in military service."  The examiner's opinion, however, rested on the lack of documentation of injury or treatment in service and the absence of medical records showing complaint or treatment until many years following service.  The examiner also stated that there was no documentation to confirm the Veteran's claimed military duties (i.e., repeated parachute jumps).

The Board has reviewed the evidence of record and finds the March 2011 VA examination and opinion to be inadequate on several bases.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

First, the lack of medical documentation is not a sufficient rationale for a negative opinion.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (the lack of contemporaneous medical records does not, in and of itself, render lay evidence incredible or serve as an "absolute bar" to service connection).  VA examiners must consider lay statements not rejected by VA and recognize that service connection does not require an in-service diagnosis or documentation of continuity of symptomatology via medical records.  See Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007) (noting that an examiner cannot ignore lay testimony of the veteran where that testimony has not been rejected); Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) ("reliance on a veteran's statement renders a medical report incredible only if the Board rejects the statements of the veteran").

Second, that a disease is diagnosed many years after service does not preclude service connection.  See Cosman v. Principi, 3 Vet. App. 503, 505 (1992) (noting that even where a disability is not diagnosed during service or for many years afterwards, service connection may still be warranted).

Finally, contrary to the examiner's statement, the record does provide confirmation of the Veteran's claimed military duties.  Specifically, a Department of the Army letter dated in July 1987 indicates the Veteran participated in, but did not complete, parachute training with the 82nd Airborne Division.  The Board finds this evidence supports the Veteran's statements that his military duties included repeated parachute jumps.  Thus, the examiner's opinion is inconsistent with the evidence of record.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).


Therefore, because the examiner did not adequately consider the Veteran's statements and provided an inadequate rationale for her opinion, a new examination and opinion are necessary prior to a Board decision.

On remand, attempts should also be made to obtain any outstanding medical treatment records (VA or private) relevant to the Veteran's appeal.

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain any outstanding, pertinent medical records (VA or private) related to the Veteran's appeal.  Any additional treatment records identified by the Veteran should be obtained and associated with the claims file.  (Consent to obtain records should be obtained where necessary.)

2.  Thereafter, schedule the Veteran for a VA orthopedic examination to determine the nature and etiology of his bilateral knee disability.  The entire claims file, to include any pertinent medical records contained in Virtual VA and VBMS, must be provided to and reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA or VBMS, any relevant treatment records contained therein and not otherwise available must be printed and associated with the paper claims file for the examiner's review.  All appropriate tests and studies should be conducted, and any consultations deemed necessary should be accomplished.  

After reviewing the record and examining the Veteran, the examiner is requested to provide an opinion as to whether it is at least as likely as not (probability of at least 50 percent) that any knee disability found, including the diagnosed bilateral knee arthritis, was caused by or otherwise related to the Veteran's military service, to include repeated parachute jumps.

For the purposes of providing the requested opinion, the examiner directed to accept as true the Veteran's statements that he made repeated parachute jumps during service, as his service personnel records confirm that he participated in, but did not complete, parachute training with the 82nd Airborne Division.  The examiner should consider and discuss whether such training could have led to the development of the Veteran's bilateral knee disability.

A rationale must be provided for any opinion expressed.  The examiner is advised that he or she cannot rely on the lack of contemporaneous medical records for a negative opinion.  The examiner must also comment on any statements from the Veteran regarding the onset and chronicity of symptoms, including pain.  The medical reasons for accepting or rejecting the Veteran's report should be set forth in detail.

If an opinion cannot be made without resort to speculation, the examiner must provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  After completing the above, and any other development deemed necessary, readjudicate the Veteran's appeal based on the entirety of the evidence.  If a benefit sought on appeal is not granted, provide the Veteran and his representative with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

